PER CURIAM.
Appellant appeals the circuit court’s judgment affirming the State Tax Commission’s ruling that a religious bookstore owned and operated by the Sunday School Board of the Southern Baptist Convention was exempt from 1980 Jackson County ad valorem property taxes because it was operated “for purposes purely charitable” within the meaning of Mo. Const, art. X, § 6 and § 137.100(5), RSMo 1978.
The Sunday School Board, a Tennessee not-for-profit corporation, owns and operates the Baptist Book Store at 1017 Grand Avenue in Kansas City. That operation is described in Sunday School Board of the Southern Baptist Convention v. Mitchell, 658 S.W.2d 1 (Mo. banc 1983), decided herewith. In 1980 Jackson County assessed the bookstore’s inventory and personal property at a combined value of $40,010. On appeal the State Tax Commission ruled that the Baptist Book Store was exempt from taxation. The circuit court affirmed the Commission’s ruling, and appellant, the acting Jackson County Assessor, appeals.
In Sunday School Board we held that the Baptist Book Store is not exempt from Jackson County ad valorem property taxation. In light of that decision, the judgment of the circuit court in this case must be reversed.
The judgment is reversed, and the case is remanded for entry of judgment reversing the decision of the State Tax Commission.
WELLIYER, HIGGINS, GUNN, BILLINGS, BLACKMAR and DONNELLY, JJ., concur.
RENDLEN, C.J., dissents in separate opinion filed.